                                          Case 3:19-cv-05981-CRB Document 25 Filed 07/23/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TIMOTHY LEWIS JONES, T53643,                        Case No. 19-cv-05981-CRB (PR)
                                   8                    Plaintiff,                           ORDER GRANTING PLAINTIFF’S
                                                                                             MOTION TO VOLUNTARY DISMISS
                                   9             v.                                          WITHOUT PREJUDICE
                                  10     M. SANDOVAL,                                        (ECF Nos. 18 & 22)

                                  11                    Defendant(s).

                                  12          Plaintiff moves to voluntarily dismiss this action without prejudice following defendant’s
Northern District of California
 United States District Court




                                  13   motion for summary judgment on grounds that plaintiff failed to properly exhaust available

                                  14   administrative remedies before filing suit, as required by 42 U.S.C. § 1997e(a). Plaintiff seeks

                                  15   dismissal without prejudice so he can refile after properly exhausting under § 1997e(a).

                                  16          It is well established that a plaintiff has the absolute right to dismiss without prejudice his

                                  17   or her action by filing a notice of dismissal “at any time before service by the adverse party of an

                                  18   answer or of a motion for summary judgment.” Fed. R. Civ. P. 41(a)(1). But after service of an

                                  19   answer or of a motion for summary judgment (and if no stipulation of dismissal is obtained), the

                                  20   plaintiff must obtain court approval to dismiss and the court must consider whether the dismissal

                                  21   should be with or without prejudice. See Fed. R. Civ P. 41(a)(2); Hamilton v. Firestone Tire &

                                  22   Rubber Co., 679 F.2d 143, 145 (9th Cir. 1982).

                                  23          Under the law of the circuit, a successful motion for summary judgment for failure to

                                  24   properly exhaust available administrative remedies under § 1997e(a) results in a dismissal without

                                  25   prejudice to refiling after properly exhausting. See Wyatt v. Terhune, 315 F.3d 1108, 1120 (9th

                                  26   Cir. 2003) (“If the district court concludes that the prisoner has not exhausted nonjudicial

                                  27   remedies, the proper remedy is dismissal of the claim without prejudice.”), overruled on other

                                  28   grounds by Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014) (en banc). The voluntary dismissal
                                          Case 3:19-cv-05981-CRB Document 25 Filed 07/23/20 Page 2 of 2




                                   1   without prejudice plaintiff seeks here so he can refile after properly exhausting consequently

                                   2   appears both just and proper. Plaintiff’s motion (ECF No. 22) for voluntarily dismissal without

                                   3   prejudice is GRANTED and the instant action is DISMISSED WITHOUT PREJUDICE.

                                   4          The clerk is instructed to close the file and terminate all pending motions (see ECF No. 18)

                                   5   as moot.

                                   6          IT IS SO ORDERED.

                                   7   Dated: July 23, 2020

                                   8                                                   ______________________________________
                                                                                       CHARLES R. BREYER
                                   9                                                   United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
